Exhibit 10.47

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of this Promissory Note although the Company has entered
into various such Promissory Notes that are substantially identical in all
material respects except as to the parties thereto and certain other details.
The Schedule that follows the form of Promissory Note identifies Promissory
Notes that have not been filed (or incorporated by reference) because they are
substantially identical in all material respects to the form of Promissory Note
that is being filed, and sets forth the material details in which the omitted
Promissory Notes differ from the form of Promissory Note that is being filed.

 

PROMISSORY NOTE

 

$______________[Amount]

Broward County, Florida

______________ [Date]

 

FOR VALUE RECEIVED, the undersigned, (hereinafter referred to as the ("Maker")
promises to pay to the order of____________, his successors or assigns,
(hereinafter referred to as "Payee"), the principal sum of
________________________________ ($______________), together with interest on
the principal balance from time to time outstanding, at the rate of _______
percent (__.00%) per annum; principal and interest shall be payable as follows:
interest shall be payable monthly and the balance of the principal sum, together
with any accrued and unpaid accrued interest, shall be paid no later than
________, 20__.

 

[This Promissory Note is intended to replace and substitute in its entirety the
Notes issued to the Payee in the following amounts received on the following
dates:_______________]

 

In the event that the Maker defaults in the payment of any payment of the
principal sum or interest owing hereunder when and as the same shall become due
and payable and such default shall continue for a period of 15 days, then the
Payee may declare this Promissory Note to be in default. The Payee must provide
written notice to the Maker that the Payee is declaring the Note to be in
default. The Maker shall have a cure period of 15 days to resolve the default.
If at the end of the cure period the default has not been resolved, then the
entire principal sum and all accrued interest shall become due and payable at
once without any additional notice and demand at the option of the Payee. While
in default, amounts outstanding under this Promissory Note shall bear interest
at the rate of _____ percent (___%) per annum.

 

This Promissory Note may be prepaid in whole or in part at any time without
penalty or premium. All payments made shall first be applied to accrued and
unpaid interest and then to principal. Any prepayment shall require payment of
all accrued interest thereon.

 

In the event of an action to enforce this Promissory Note is commenced in a
court of competent jurisdiction or in the event recourse to any court shall be
deemed necessary by Payee or Payee deems it necessary to employ legal counsel in
order to collect or enforce the terms and provisions hereof for any reason,
including but not limited to the filing of a proof(s) of claim or any other
proceedings under the Acts of Congress relating to Bankruptcy Proceedings or in
any other type of receivership or insolvency proceedings, Payee shall be
entitled to reasonable attorney’s fees (through and including any appellate
proceedings) and all costs and expenses incurred by Payee in collecting or
enforcing payment hereof.

 

The Maker and any endorsers, sureties, guarantors, and all others who are, or
may become liable for the payment hereof, (a) severally waive presentment for
payment, demand, notice of protest of this Promissory Note, and all other
notices in connection with the delivery, acceptance, performance, default, or
enforcement of the payment of this Promissory Note, (b) expressly consent to all
extensions of time, renewals, postponements of time of payment of this
Promissory Note or other modifications hereof from time to time prior to or
after the day they became due without notice, consent or consideration to any of
the foregoing, (c) expressly agree to the addition or release of any party or
person primarily or secondarily liable hereon, (d) expressly agree that the
Payee shall not be required first to institute any suit, or to exhaust its
remedies against the undersigned or any other person or party to become liable
hereunder in order to enforce the payment of this Promissory Note, and (e)
expressly agree that, notwithstanding the occurrence of any of the foregoing
(except the express written release by the Payee of any such person), the Maker
shall be and remain, directly and primarily liable for all sums due under this
Promissory Note.

 

Notwithstanding any other provisions of this Promissory Note or any other
instrument executed in connection with the loan evidenced here by, it is
expressly agreed that the amounts payable under this Promissory Note or under
the other aforesaid instruments for the payment of interest or any other payment
in the nature of or which would be considered as interest or other charge for
the use or loan of money shall not exceed the highest rate allowed by the laws
of the State of Florida, from time to time, and in the event the provisions of
this Promissory Note or of such other instrument referred to above in this
paragraph with respect to the payment of interest or other payments in the
nature of or which would be considered as interest or other charge for the use
or loan of money shall result in exceeding such limitation, then the excess over
such limitation shall not be payable and the amount otherwise agreed to have
been paid shall be reduced by the excess so that such limitation will not be
exceeded. If any payment is actually made which shall result in such limitation
being exceeded, the amount of the excess shall constitute and be treated as a
payment on the principal hereof and shall operate to reduce such principal by
the amount of such excess, or if in excess of the principal indebtedness, such
excess shall be refunded.

 

This Promissory Note shall be construed in accordance with the laws of the State
of Florida.

 

MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT EITHER
MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION BASED HEREUNDER, OR
ARISING OUT OF, OR IN CONNECTION WITH THIS PROMISSORY NOTE OR ANY DOCUMENT
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF EITHER THE MAKER OR
LENDER. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE TO EXTEND THE
CREDIT EVIDENCED BY THIS NOTE.

 

 

MAKER:

 

OMNICOMM SYSTEMS, INC.

 

 

_________________________

[Name]

[Title]

 

ACCEPTED BY:

 

 

_________________________

[Name]

--------------------------------------------------------------------------------

 

 

SCHEDULE OF SUBSTANTIAL IDENTICAL PROMISSORY NOTES

 

Pursuant to Instruction 2 of Item 601(a) of Regulation S-K, the Company has
filed only the form of this Promissory Note although the Company has entered
into various such Promissory Notes that are substantially identical in all
material respects except as to the parties thereto and certain other details.
The following schedule identifies Promissory Notes that have not been filed (or
incorporated by reference) because they are substantially identical in all
material respects to the form of Promissory Note that is being filed, and sets
forth the material details in which the omitted Promissory Notes differ from the
form of Promissory Note that is being filed.

 

Promissory

Note Date

 

Name of Payee

 

Amount

 

Interest

Balance

due

Amount Outstanding at September 30, 2017 

June 30,2016 (1)

Noesis International Holdings

2700 North Military Trail, Boca Raton, FL 33431

$137,500

12%

April 1, 2020

$137,500

June 30,2016 (1)

Noesis International Holdings

2700 North Military Trail, Boca Raton, FL 33431

$45,000

12%

April 1, 2020

$45,000

June 30,2016 (1)

Ad Klinkenberg

Achtergracht 29

1017 WN

Amsterdam

The Netherlands

$120,000

10%

April 1, 2020

$120,000

June 30,2016 (1)

Noesis International Holdings

2700 North Military Trail, Boca Raton, FL 33431

$100,000

12%

April 1, 2020

$100,000

June 30,2016 (1)

Wim Boegem

Singel 83 1012 VE

Amsterdam

The Netherlands

$300,000

10%

April 1, 2020

$300,000

February 29, 2016

Cornelis F. Wit

2101 West Commercial Blvd, Suite 3500, Ft. Lauderdale, FL 33309

$450,000

12%

April 1, 2019

$400,000

 

 

 

(1)

This Promissory Note supersedes and replaces a prior Promissory Note to the
payee, extends the maturity date of the prior Promissory Note, and may have
reduced or increased the amount of the prior Promissory Note.

 



--------------------------------------------------------------------------------



 

 